   Case 1:11-cv-00691-LAK-RWL Document 2573 Filed 10/20/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
                                               19-CR-561 (LAP)
         -against-                             11-CV-691 (LAK)

STEVEN DONZIGER,                              NOTICE REGARDING
                                              TRIAL ATTENDANCE
                 Defendant.


LORETTA A. PRESKA, UNITED STATES DISTRICT JUDGE:

    Mr. Donziger’s upcoming trial will be held in Courtroom 12A

of the Daniel Patrick Moynihan United States Courthouse.         For

social distancing purposes, gallery seating will be limited to

13 seats in Courtroom 12A, with 13 overflow seats available in

Courtroom 15A.   All seating will be available on a first-come-

first-served basis.    Interested members of the public may also

listen into the trial proceedings telephonically using the dial-

in (888) 363-4734, access code 4645450.


SO ORDERED.

Dated:   October 20, 2020
         New York, New York




                                       ___________________________
                                       LORETTA A. PRESKA, U.S.D.J.




                                   1
